Title: Baron de Thun to Franklin and John Jay, 7 July 1783
From: Thun, Ulrich, baron de
To: Franklin, Benjamin,Jay, John


          Since at least March, when independence seemed assured, certain
            members of the diplomatic corps had wondered when Franklin would present his card, which
            would allow them to recognize him officially. Franklin explained
            that he would do no such thing until news of the ratification arrived. On July 2, prompted by Vergennes, the three
            American commissioners paid their first official visits to the ministers of Russia and
            Austria, calling also on the ministers of the Netherlands and Sweden (with whom they had
            treaties) and the minister of Denmark (with whom Franklin was negotiating one). That day Captain Barney arrived with news
            of the ratification, sparking a new round of diplomatic visits on the following Monday
            and Wednesday, July 7 and 9. Though the
            present note is the only extant acknowledgment of such a visit, other ambassadors
            reported to their courts that they had returned visits by the American ministers,
            signaling the beginning of diplomatic relations.
          Between these two days of visits, the American commissioners went to Versailles for the
            weekly gathering of foreign ministers. There they were received by the diplomatic corps
            for the first time. Adams noted the occasion in a letter to Congress: “Yesterday at
            Court all the foreign Ministers behaved towards us, without reserve, as Members of the
            Corps Diplomatique—so that we shall no longer see those lowering Countenances, solemn
            looks, distant Bows, & other peculiarities, which have been sometimes diverting
            & sometimes provoking, for so many years.”
         
          
            ce 7 Juillet 1783
          
          Le Baron de Thun, Ministre Plénipre. de Wirtemberg, êtant empeché par
            une indisposition de rendre sa visite en personne, fait ses remercimens a Messieurs
            franklin et a Monsieur Jay de l’honneur qu’ils ont bien voulu lui faire.
        